Citation Nr: 0939435	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability evaluation for the 
service-connected residuals of a right calcaneus stress 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana, denying the Veteran's claim for an 
increased disability rating.  


FINDINGS OF FACT

There is no objective evidence of any residuals of the 
Veteran's service-connected right calcaneus stress fracture, 
to include limited motion, pain, or malunion of the os calcis 
or astragalus resulting in deformity.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
residuals of a right calcaneus stress fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In this case, a letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
November 2004.  This letter was sent prior to the initial RO 
decision that is the subject of this appeal.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and 
information in his possession to the RO.   

An August 2006 letter informed the Veteran of how effective 
dates are assigned.  However, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not received a 
pertinent VA examination since November 2004.  However, the 
Veteran has not submitted any evidence, or any 
correspondence, suggesting that his disabilities have 
increased in severity since the November 2004 VA examination.  
New VA examination is necessary if there is a need to verify 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
When the evidence indicates that a condition may have become 
more severe, a contemporaneous examination is required.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In this case, 
there is no reason to verify the current severity of the 
Veteran's disabilities, as there is no evidence of record 
suggesting that the severity has changed in anyway.  

In any event, VA's Office of General Counsel (OGC) has 
determined that the Board is not required to remand an 
appealed disability benefits claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Such 
examination is adequate for purposes of the Board's 
determination unless the Veteran asserts that the disability 
in question has undergone an increase in severity since the 
time of the examination.  Id.  In letters received by VA in 
October 2008 and August 2009, the Veteran did not suggest 
that his service-connected disability had worsened, but 
rather argued that his current problems were due to a heart 
condition, blindness, and problems with the rest of his body.  
The Veteran is not service-connected for any other 
disabilities and these issues are not currently before the 
Board.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in November 2004, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been incorporated into the evidence of 
record.  Significantly, VA received a letter from the Veteran 
in August 2009 indicating that he had no addition evidence to 
submit that was relevant to his claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The Veteran is rated under Diagnostic Code 5273.  Under this 
code, malunion of the os calcis or astragalus resulting in 
moderate deformity is rated as 10 percent disabling.  When 
the malunion results in marked deformity, a 20 percent 
disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5273.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a compensable 
disability rating for the residuals of his in-service right 
foot fracture.  However, as outlined below, the preponderance 
of the evidence demonstrates that the Veteran does not 
presently suffer any residuals, to include deformity, as a 
result of his in-service right foot stress fracture.  As 
such, a compensable disability rating is not warranted.  

For historical purposes, the Veteran's service treatment 
records establish that he was treated in January 1969 for a 
stress fracture of the right heel.  An X-ray from this time 
revealed a healing fracture of the supposed right calcaneus.  
The Veteran's service treatment records do not contain any 
follow-up treatment for this condition, and according to the 
Veteran's November 1970 separation examination, the Veteran's 
feet and lower extremities were normal at the time of 
separation.  The Veteran was granted service connection for 
the residuals of a stress fracture of the right heel in an 
October 1989 rating decision.  A noncompensable disability 
rating was assigned under Diagnostic Code 5273, effective as 
of June 1989.  VA received the Veteran's most recent claim 
for an increased disability rating for this condition in 
September 2004.  This claim was denied by the RO in a June 
2005 rating decision, and the Veteran appealed this decision 
to the Board in March 2006.  

The post-service treatment records demonstrate that the 
Veteran has not suffered any residuals as a result of his 
service-connected in-service right foot stress fracture.  
According to a January 1990 VA examination of record, there 
was no objective evidence of a past or present calcaneal 
stress fracture.  Likewise, during a December 1997 VA 
examination, both of the Veteran's feet were found to be 
normal.  Joint movement was noted to not be painful and the 
diagnosis was peripheral neuropathy affecting both feet.  A 
July 1986 private treatment record demonstrates that the 
Veteran did injure his lower back in January 1986 while 
performing his duties as a delivery truck driver, resulting 
in a lumbar strain with disc bulging at the L4-5 level.  None 
of this evidence suggests that the Veteran suffered any 
residuals of his in-service stress fracture upon separation 
from active duty.  

The Veteran was afforded a new VA examination for the 
residuals of a stress fracture of the right oscalsis in 
November 2004.  The examiner found that the Veteran had 
dorsiflexion of the right ankle to 10 degrees, plantar 
flexion to 20 degrees, inversion to 20 degrees and eversion 
to 10 degrees.  There was evidence of pain, stiffness, and 
mild swelling of the ankles bilaterally.  Repetition of 
motion increased pain but did not decrease the Veteran's 
overall range of motion.  An early callus was noted in the 
interphalangeal joint of both big toes as well.  Neurologic 
examination revealed that sensation was decreased in both 
legs from the hips down to the feet with reflexes and 
vibration being absent in the ankles bilaterally.  
Examination also revealed a palpable lump on the dorsum of 
the first and second metatarsal joint on both sides with 
chronic bursitis.  However, there was no evidence of tendon 
or nerve adhesions to the lump.  

An X-ray was taken of the right ankle during the examination, 
revealing mild lateral posterior heel spur in the oscalsis.  
There was no evidence of fracture, dislocation, or soft 
tissue calcification and no evidence of deformity of the 
oscalsis.  An X-ray of the right foot revealed mild bunion 
formation with no hallux valgus.  There was also evidence of 
a high arch with no associated claw toes.  The oscalsis 
revealed no evidence of any abnormal calcification or 
irregularity to indicate any fracture healed deformity.  The 
examiner diagnosed the Veteran with bilateral ankle 
degenerative joint disease with weakness, numbness and early 
neuropathy. The examiner also diagnosed the Veteran with 
bilateral leg radiculopathy secondary to the Veteran's post-
laminectomy lumbar discectomy.  The examiner opined that the 
Veteran's right heel and ankle were mainly manifested by 
degenerative joint disease from age.  There was no evidence 
of any arthritis in the ankle at all by X-ray, and the main 
functional impairment was due to decreased motion and 
numbness of the legs.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a compensable disability 
evaluation for the residuals of his in-service stress 
fracture of the right heel.  The medical evidence has 
consistently found that the Veteran suffers no residuals as a 
result of his in-service stress fracture.  In fact, X-ray 
evidence has established that the Veteran suffers no 
deformity as a result of malunion of the os calcis or 
astragalus.  Furthermore, the evidence of record has 
routinely related the Veteran's right lower extremity 
symptomatology to his non-service connected spinal disorder.  
According to the November 2004 VA examiner, the Veteran's 
impairment was due to neuropathy and radiculopathy secondary 
to his lower back disorder and degenerative arthritis 
secondary to age.  There is no competent medical evidence of 
record suggesting that the Veteran suffers from any residuals 
as a result of his in-service stress fracture.  

The Board has also considered a private medical opinion dated 
March 2006 and prepared by a physician with the initial 
M.A.F.  According to Dr. F, the Veteran suffered from chronic 
foot pain which was believed to be a direct result of a 
stress fracture he suffered while serving in the military.  
Dr. F also indicated that the Veteran had seen two orthopedic 
surgeons that both agreed that his problems were a result of 
his in-service injuries.  While the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Dr. F's opinion simply states 
that the Veteran's condition is secondary to his military 
service without providing any factual basis for this opinion.  
Dr. F did not discuss the fact that the Veteran's feet were 
normal upon separation from active duty or the fact that X-
rays of record have failed to indicate that the Veteran 
suffers from any deformity or fracture of the right foot.  In 
fact, it is not clear from Dr. F's opinion whether he 
reviewed the Veteran's medical records at all.  Dr. F did 
reference two other surgeons who agreed with this opinion.  
However, the names of these surgeons were not provided and 
the rationale underlying their opinions was not offered.  
Based on the lack of discussion underlying Dr. F's 
conclusion, and the fact that his opinions make no mention of 
the medical evidence of record linking the Veteran's symptoms 
to his lumbar spine condition, the Board does not find this 
opinion to be credible or of any probative value.  

The Veteran has also argued on numerous occasions that he is 
entitled to a disability rating of 100 percent for the 
residuals of his right foot fracture.  There is no evidence 
of record in support of this contention.  Initially, the 
Board notes that a 20 percent disability evaluation is the 
maximum evaluation available for the Veteran's disability.  
As discussed above, however, the Veteran is not entitled to a 
compensable disability evaluation in this case.  Furthermore, 
as demonstrated by the medical evidence of record, the 
Veteran does not suffer from any residuals as a result of his 
service-connected right heel stress fracture, and a 100 
percent disability evaluation would be inappropriate in this 
case.  

It is true that to afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).  The Court has clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The evidence of record suggests that the Veteran does not 
suffer from any residuals due to his in-service right heel 
stress fracture.  While the Veteran has complained of pain 
and limitation of motion, the evidence suggests that these 
symptoms are associated with nonservice-connected medical 
conditions.  In any event, the rating criteria already 
contemplate some degree of pain and impaired function.  See 
38 C.F.R. § 4.130, Diagnostic Code 5273. Therefore, the 
rating criteria reasonably describe the Veteran's disability 
so referral for consideration of an extraschedular rating is 
not warranted in this case.

To afford the Veteran all possible avenues of recovery in 
this case, the Board has also considered whether there are 
any other diagnostic codes that may permit a higher 
disability rating for the Veteran's service-connected 
condition.  Disorders of the ankle may also be rated based on 
limitation of motion.  Normal ranges of motion of the ankle 
are dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.

The Board recognizes that the Veteran has been found to have 
limitation of motion in the right ankle.  However, the 
evidence has routinely found the Veteran's symptoms to be 
related to nonservice-connected factors, such as his lumbar 
radiculopathy.  There is no objective evidence of record to 
suggest that the Veteran has suffered any residuals as a 
result of his in-service stress fracture, to include 
limitation of motion of the ankle.  As such, the Board finds 
that the rating criteria pertaining to limitation of motion 
are not applicable to the Veteran's claim.  

The Board has also considered the lay testimony provided by 
the Veteran in support of his claim.  The Veteran has argued 
that his current foot pain is a direct result of his in-
service right foot stress fracture.  However, as a layperson, 
the Veteran is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Furthermore, X-ray evidence has consistently 
found no evidence of residuals associated with the Veteran's 
in-service stress fracture.  Therefore, the Veteran's opinion 
as to the etiological manifestations of his current symptoms 
is not competent evidence and is contradicted by the medical 
evidence of record.  

As a final matter, the Board has considered whether a staged 
rating is appropriate in this case.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of 
the period of the appeal.  There is no medical evidence of 
record suggesting that the Veteran suffers from any deformity 
of the right foot or ankle, or that he suffers from any 
present residuals of his in-service stress fracture.  As 
such, a staged rating is not warranted in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a compensable disability evaluation for the residuals of a 
right calcaneus stress fracture must be denied.  


ORDER

Entitlement to a compensable disability evaluation for the 
service-connected residuals of a right calcaneus stress 
fracture is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


